UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: February 28 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. AMI LARGE CAP GROWTH FUND SEMI-ANNUAL REPORT TO SHAREHOLDERS AUGUST 31, 2014 AMI Large Cap Growth Fund TABLE OF CONTENTS Expense Example 3 Schedule of Investments 4 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to the Financial Statements 10 Additional Information 13 2 AMI Large Cap Growth Fund Expense Example For the Period Ended August 31, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from March 1, 2014 to August 31, 2014 (the “period”). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as redemption fees. Therefore, the information under the heading “Hypothetical Performance (5% Return Before Expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid During the Period BEGINNING ACCOUNT VALUE ENDING ACCOUNT VALUE ANNUALIZED EXPENSE RATIO EXPENSES PAID DURING THE PERIOD AMI Large Cap Growth Fund Actual Fund Return (1) 0.89% Hypothetical 5% Return 0.89% Expenses are equal to the Fund’s annualized expense ratio of 0.89% multiplied by the average account value over the period, multiplied by 153/365 (to reflect the “period”). 3 AMI Large Cap Growth Fund Schedule of Investments August 31, 2014 (Unaudited) Shares Market Value COMMON STOCKS - 93.2% CONSUMER DISCRETIONARY - 8.5% Discovery Communications, Inc. Class A (a) $ Discovery Communications, Inc. Class C (a) Nielsen NV Starbucks Corp. CONSUMER STAPLES - 18.7% Church & Dwight Co., Inc. Costco Wholesale Corp. 92 Hain Celestial Group, Inc. (The) (a) Kimberly-Clark Corp. 73 PepsiCo, Inc. Whole Foods Market, Inc. ENERGY - 6.0% Concho Resources, Inc. (a) 57 Continental Resources, Inc. (a) 46 Diamondback Energy, Inc. (a) 79 FINANCIALS - 5.4% Charles Schwab Corp. (The) Wells Fargo & Co. HEALTHCARE - 26.4% Abbott Laboratories Allergan, Inc. 70 Becton Dickinson and Co. CR Bard, Inc. 81 Cubist Pharmaceuticals, Inc. (a) Express Scripts Holding Co. (a) Salix Pharmaceuticals, Ltd. (a) Zoetis, Inc. INDUSTRIALS - 8.5% 3M Co. 66 Healthcare Services Group, Inc. Stericycle, Inc. (a) INFORMATION TECHNOLOGY - 14.5% Apple, Inc. Citrix Systems, Inc. (a) eBay, Inc. (a) MasterCard, Inc. Class A QUALCOMM, Inc. See accompanying Notes to Financial Statements. 4 AMI Large Cap Growth Fund Schedule of Investments August 31, 2014 (Unaudited)(Continued) Shares Market Value MATERIALS - 3.7% Ecolab, Inc. $ TELECOMMUNICATION SERVICES - 1.5% Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $330,970) $ SHORT-TERM INVESTMENT - 9.0% Fidelity Institutional Money Market Funds - 0.05% (b) TOTAL SHORT-TERM INVESTMENT (Cost $33,683) Total Investments (Cost $364,653) - 102.2% Liabilities in Excess of Other Assets- (2.2%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes: (a)Non-Income Producing (b)Rate quoted is seven-day yield at period end. The Russell Global Sectors classification was developed by and/or is the exclusive property of the Russell Investments and has been licensed for use by AMI Asset Management Corporation See accompanying Notes to Financial Statements. 5 AMI Large Cap Growth Fund Statement of Assets and Liabilities At August 31, 2014 (Unaudited) Assets Investments in securities, at value (cost $364,653) $ Receivables: Dividends and Interest Due from Adviser Total assets Liabilities Payables: Administration fee Accrued expenses Total liabilities Net Assets $ Number of shares, $0.01 par value, issued and outstanding (unlimited shares authorized) Net Asset Value, Offering Price and Redemption Price Per Share $ Components of Net Assets Paid in capital Accumulated net investment Income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ See accompanying Notes to Financial Statements. 6 AMI Large Cap Growth Fund Statement of Operations For the Period Ended August 31, 2014 (Unaudited) Investment Income Income Dividends $ Interest 4 Total Income Expenses Administration fees Professional fees Transfer Agent fees Blue Sky Fees Compliance fees Trustee fees Printing and mailing expense Miscellaneous Custody fees Insurance fees Advisory fees Registration fees Total operating expenses Less fees waived by Adviser ) Net expenses Net investment income Realized and Unrealized Gain on Investments Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gains on investments Net increase in net assets resulting from operations $ See accompanying Notes to Financial Statements. 7 AMI Large Cap Growth Fund Statement of Changes in Net Assets For the period March 31, 2014 * through August 31, 2014 (Unaudited) Increase (Decrease) in Net Assets from: Operations Net investment income $ Net realized gain on investments Net change in net unrealized appreciation on investments Net increase in net assets resulting from operations Capital Transactions Proceeds from shares sold Net increase in net assets from capital share transactions Total increase in net assets Net Assets Beginning of period - End of period $ Undistributed Net Investment Income $ Capital Shares Transactions Shares sold Net increase in shares outstanding * Commencement of operations. See accompanying Notes to Financial Statements. 8 AMI Large Cap Growth Fund Financial Highlights For a capital share outstanding throughout each period For the period March 31, 2014 * Through August 31, 2014 (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total Income from Investment Operations Net asset value at end of period $ Total Return % (3) Net assets, end of period (in thousands) $ Ratio of operating expenses to average net assets: Before expense reimbursement % (2) After expense reimbursement % (2) Ratio of net investment loss to average net assets: Net of waivers and reimbursements %) (2) Portfolio turnover rate 3 % (3) * Commencement of Operations (1)Calculated using the average shares method. (2)Annualized (3)Not Annualized 9 AMI Large Cap Growth Fund Notes to the Financial Statements August 31, 2014 (Unaudited) NOTE 1 – ORGANIZATION The AMI Large Cap Growth Fund (the “Fund”) is a non-diversified series of Trust for Advised Portfolios (the “Trust”).The Trust was organized on August 29, 2003, as a Delaware Statutory Trust and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on March 31, 2014. The Fund’s investment objective is to provide long-term capital appreciation with reduced volatility. On September 10, 2014, the Board of the Trust, on behalf of the Fund, upon the recommendation of AMI Asset Management Corporation (“the Adviser”), and because there are no meaningful prospects for growth in assets and the Fund is not economically viable, approved a plan to liquidate the Fund. The Fund was liquidated on September 17, 2014. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed consistently by the Fund in the preparation of its financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation. Securities traded on a national securities exchange are valued at the last reported sales price at the close of regular trading on each day the exchanges are open for trading. Securities traded NASDAQ are valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price. Quotations of foreign securities in a foreign currency shall be valued daily in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the time such valuation is determined. Foreign currency exchange rates generally shall be determined prior to the close of the New York Stock Exchange (the “NYSE”). Securities traded on an exchange for which there have been no sales are valued at the mean between the bid and asked price. Securities for which quotations are not readily available are stated at their respective fair values as determined in good faith by the Adviser in accordance with procedures approved by the Board of Directors of the Fund. In determining fair value, the Fund takes into account all relevant factors and available information. Consequently, the price of the security used by the Fund to calculate its net asset value (“NAV”) per share may differ from quoted or published prices for the same security. Fair value pricing involves subjective judgments and there is no single standard for determining a security’s fair value. As a result, different mutual funds could reasonably arrive at a different fair value for the same security. It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. Investments in other funds are valued at their respective net asset values as determined by those funds, in accordance with the 1940 Act. Various inputs are used in determining the value of the Fund’s investments. The Fund has adopted the following fair value hierarchy as summarized below. Level 1 - Valuations based on unadjusted quoted prices in active markets for identical securities. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. 10 AMI Large Cap Growth Fund Notes to the Financial Statements August 31, 2014 (Unaudited) (Continued) Equity securities traded on national securities exchange are normally valued at the last reported sales price on the exchange where it is primarily traded.To the extent these securities have market quotes from active markets, they are classified as Level 1. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of August 31, 2014. There were no transfers into or out of Level 1, Level 2 or Level 3 during the reporting period. Description Level 1 Level 2 Level 3 Total Equity Common Stock (a) $ $
